Citation Nr: 0206945	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-15 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral status-
post inguinal hernia repairs with draining sinus, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO), which denied a claim of 
entitlement to an increased evaluation for status post right 
inguinal hernia repair with draining in sinus.  As discussed 
below, an August 1998 rating decision assigned a 20 percent 
disability evaluation for bilateral status post inguinal 
hernia repairs with draining sinus, effective from January 
31, 1997.  The veteran indicated in September 1998 that he 
wished to continue his appeal.  Thus, the matter of the 
rating of the bilateral inguinal hernia repairs remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 


FINDINGS OF FACT

1.  The veteran's bilateral status-post inguinal hernia 
repairs with draining sinus is manifested by occasional pain, 
and no current evidence of inguinal hernia on either side or 
active abscess.

2.  The scars associated with the bilateral status-post right 
inguinal hernia repair with draining sinus are not tender and 
painful on objective demonstration, ulcerated or poorly 
nourished, or productive of functional impairment.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
bilateral status-post inguinal hernia repairs with draining 
sinus have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114a, Diagnostic Codes 7338, 7803, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim.  
The RO also informed the veteran of VCAA in correspondence of 
March 2001.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
and other medical records identified by the veteran.  As the 
appellant has not cited any records of relevant VA or private 
treatment in addition to those that have already been 
obtained and associated with the claims folder, and as he has 
been accorded recent VA examination pertaining to his claimed 
disability, VA has no duty to assist him further in procuring 
evidence necessary to support his claim.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Service medical records show that a right inguinal hernia was 
found and repaired in May 1981.  In February 1986 the veteran 
underwent a right herniorrhaphy; a small recurrent hernia was 
found on the right side with moderate scarring.  The final 
diagnosis at that time was bilateral inguinal hernia with a 
recurrent hernia on the right.  A left inguinal hernia repair 
was performed in March 1986.  

The report of a September 1986 VA examination shows that the 
veteran complained of pain in the right side (paresthesias) 
in the inguinal area.  The examiner recorded normal findings 
regarding the skin, noting bilateral well healed inguinal 
scars.  The diagnosis was abdomen paresthesias on the right 
secondary to status post repair of left and right inguinal 
hernias.

During a May 1989 VA examination the veteran complained that 
he was still having trouble with his hernia.  The examination 
report reflects a clinical history that the veteran had a 
recurrence of a right inguinal hernia, which was repaired in 
February 1989.  Subsequently, he developed a draining sinus.  
Presently, he had an area about 3 mm in diameter with 
granulation tissue.  The examiner was unable to detect any 
recurrent herniation during the present examination.  The 
pertinent diagnoses were (1) status post repair, left 
inguinal hernia; and (2) status post repair, right inguinal 
hernia with recurrence and repair in February 1989, with 
resulting draining sinus probably due to infected sutures. 

During a September 1992 VA examination of the stomach, the 
veteran complained that he had pain on both left and right 
sides.  On examination the veteran had an inguinal hernia 
incision, well-healed, in both lower quadrants.  On the right 
in the inguinal crease, below the right hernia incision, he 
had a draining sinus.  This area probed to two inches, and 
appeared to go superiorly and medially, and contained pus and 
blood.  The examiner could find no evidence of recent hernia 
on either side.  The examiner noted that the veteran 
complained of persistent abscess of the right inguinal hernia 
repair.  The diagnosis was persistent wound infection, 
secondary to multiple right inguinal hernia repairs.

The clinical evidence in connection with the present claim 
for an increase includes the report of an April 1997 VA 
examination of the alimentary appendages (digestive system).  
During that examination, the veteran complained of occasional 
pain in the left inguinal area since repair in 1986; with a 
big pain and a knot appearing in the left side in about 
November or December of 1996.  The veteran said that he was 
presently better but still had some drainage.  On 
examination, the veteran had an inguinal scar in the left 
side that was a little bit higher than the usual location for 
an inguinal hernia.  The veteran had a healthy, well-healed 
scar with no evidence of drainage or anything in there, 
however, near the midline of the abdomen and possibly 1 cm or 
two to the left of the midline, there was a small draining 
sinus, which was minimal.  The examiner saw no drainage from 
the sinus, but he did see that a dressing there did have a 
little bit of probably purulent drainage.  The veteran had a 
moderate amount of induration that was above the scar and 
extended proximal, a little bit laterally to the scar, about 
4 or 5 cm and all of this induration was minimally to 
moderately tender.  This was not hot and the examiner opined 
that he did not believe that it was an abscess, but that with 
the sinus the veteran may well have another sterile draining 
abscess or possibly one that had been infected and was under 
control from antibiotics.  

The examination report contains diagnoses of (1) healed right 
inguinal hernia repair and subsequent repairs; old sinus 
drainage sites which are currently healed; he does have 
tenderness in this area but it is minimal; he is not thought 
to have any active disease now in the right side and he says 
it does not bother him unless it is pressed or pushed; (2) 
the veteran had old left inguinal hernia repair with a 
moderate amount of tender induration near the scar; and (3) 
the veteran had a midline draining sinus which is tiny 
probably less than a mm in diameter but the examiner was not 
certain of the origin of this drainage or of this sinus. 

VA clinical records show that in May 1997, the veteran 
underwent incision and drainage of a large abscess at the 
left abdominal wall.  During a surgery clinic visit the 
following day, the examiner noted that the veteran also had 
chronically draining wound at the right inguinal region.  A 
June 1997 surgery note shows that the left abdominal wall 
abscess that was drained in May 1997, had healed over.  No 
drainage could be expressed at the site at that time.  There 
was no fluctuance or tenderness at the site.  There was 
continued scant chronic purulent drainage from the right 
inguinal region.  

Private medical records April and May 1998 show that the 
veteran was treated for a small draining area with some 
granulation tissue in the left flank with an indurated area 
about 1 cm wide extending towards the left groin but stopping 
well before it got to the inguinal canal area.  The examiner 
at that time did not feel that any indurated areas in the 
area of the hernia repairs and there was no evidence of a 
recurrence.  In May 1998, the area in the left flank was 
debrided and an Ethibond stitch was found in the bottom of 
the sinus.  This did not appear to go into the groin where 
the hernia repair was.  The veteran was seen two days after 
the surgery, at which time his wound was granulating and 
healing well without evidence of infection.  The examiner 
noted that there was an area in the right groin that may need 
to be addressed at some point.  Later in May 1998 the veteran 
had an area in his right groin that was draining.  The wound 
in the left flank was completely healed in June 1998.  In 
August 1998 the veteran had a new draining area in the same 
place where he had drained previously.  In a September 1998 
statement, a private physician opined that the veteran's 
draining sinus in the left flank was related to surgery 
performed to repair the veteran's hernia, based on the 
veteran's report that his only surgery had been for hernia 
repair.  

In September 1999 the veteran underwent draining of a sinus 
of a left flank wound.  The postoperative diagnosis was 
foreign body, left flank, with draining sinus.

During a September 2000 VA examination of the intestines, the 
veteran reported that he was not taking any medication for 
hernia or sinus tract abscess currently.  The examination 
report reflects a recent clinical history that the veteran 
developed groin pain in December 1997 and ultimately in May 
1998  underwent an operation in which the surgeon found an 
abscess draining into the left groin in the left lower 
quadrant of the abdomen.  This resolved.  He then had a 
recurrence, and in September 1999, a repeat surgery, with 
removal of ethibond suture material and purulent material 
from the abscess and sinus drainage tract down into the left 
inguinal area from the left lower quadrant of the abdomen.  
The veteran complained of pain two to three times a week, 
which would last for a day or so, and seemed to be aggravated 
by lifting.  In the last six months the veteran had not taken 
antibiotics or had any drainage.  He had not missed any time 
from work in the last six months due to pain or problems with 
his incision site of the left lower quadrant or either 
inguinal hernia repair.  

On examination of the abdomen, there were no obvious masses.  
The veteran had a 6-cm scar, which was well healed with some 
underlying subcutaneous fascial defect in the left lower 
quadrant without evidence of increased warmth, fluctuance, 
drainage or abscess formation.  He had well-healed scars; and 
bilateral inguinal canals that did not have any fluctuance, 
drainage, significant skin lesion, increased warmth or mass.  
By finger palpation through the scrotum, there was no 
evidence of inguinal hernia actively on either side.  No 
other abnormalities were appreciated.  The report contains a 
diagnosis of recurrent sinus tract abscess, status post left 
inguinal hernia repair, recurrent status post excision and 
debridement with removal of suture, foreign body from wound 
with no evidence of active problem or abscess presently; and 
the veteran was status post bilateral inguinal hernia repairs 
with multiple surgeries, with chronic pain.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41. Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, service connection was originally granted for 
status post left and right hernia repairs, each rated 
noncompensable effective from May 1986, in an October 1986 
rating decision.  An August 1989 rating decision increased 
the disability evaluation of the right hernia repair to 10 
percent, effective from February 1989.  The 10 percent rating 
for the right inguinal hernia repair and the noncompensable 
rating for the left inguinal hernia repair remained in effect 
until January 31, 1997.  An August 1998 rating decision 
assigned a 20 percent rating for bilateral inguinal hernia 
repair, under Diagnostic Code 7338, from that date.

The Board notes that the left inguinal hernia repair was 
inadvertently dropped from the listing of service-connected 
disabilities in a September 15, 1994, rating decision, and 
remained off the listing in the December 1996 and September 
1997 rating decisions.  The August 1998 rating decision 
granted service connection for left inguinal hernia repair 
again, effective from January 31, 1997 - which was, in fact, 
the date of a claim for an increased rating for this service-
connected disability.  The Board concludes that, as the 
disability evaluation in effect prior to January 31, 1997, 
for the left inguinal hernia repair was at a noncompensable 
level, and as the increase in the disability evaluation was 
effective from the date of this claim, there was no prejudice 
to the veteran in this action.  The Board will consider the 
present evaluation of 20 percent for the bilateral inguinal 
hernia repair.

The residuals of inguinal hernia repair are rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338.  See 38 C.F.R. § 4.114.  By regulatory amendment 
effective July 2, 2001, changes were made to the portion of 
the schedular criteria for evaluating diseases of the 
digestive system that addresses disabilities of the liver - 
but not to Diagnostic Code 7338. 

Under Diagnostic Code 7338, a zero percent rating is 
warranted for a small, reducible inguinal hernia, or without 
true hernia protrusion.  A 10 percent rating is warranted for 
a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  Note: Add 10 
percent for bilateral involvement, provided the second hernia 
is compensable. This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. § 4.114, Diagnostic Code 7338.

Since the time of his separation from service, the veteran 
has complained of periodic right and left pain in the 
inguinal areas, and of drainage.  Post-service private and VA 
treatment records show treatment for recurrent abscesses and 
drainage in the latter 1990's.  Most recently during VA 
examination in September 2000, the veteran had well-healed 
scars; and bilateral inguinal canals did not have any 
fluctuance, drainage, significant skin lesion, increased 
warmth or mass.  There was no evidence of an active inguinal 
hernia on either side.  

The veteran's bilateral status-post inguinal hernia repair 
with draining sinus, is currently evaluated as 20 percent 
disabling on the following basis.  His right status post 
inguinal hernia repair is evaluated as 10 percent disabling, 
and pursuant to the note following Diagnostic Code 7338, a 10 
percent for bilateral involvement is added for the left 
hernia disability which is determined to be compensable.
  
There is no indication in the record that a belt or truss is 
required for support of the recurrent bilateral hernia or 
that the veteran has hernias that are not readily reducible, 
nor has the veteran alleged such need.  Under the 
circumstances, pursuant to Diagnostic Code 7338, without 
medical evidence of more severe residuals of the veteran's 
bilateral status-post inguinal hernia repairs with draining 
sinus, such as small recurrent hernia that is not supported 
by a belt or truss or a large unsupported recurrent 
postoperative hernia, which would warrant higher evaluations 
of 30 or 60 percent, the veteran's 20 percent rating is 
entirely appropriate.  Id.

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's bilateral 
status-post inguinal hernia repairs with draining sinus, 
there is no basis for evaluation of the disability under any 
other related diagnostic code. See 38 C.F.R. §§ 4.20, 4.114; 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

As the veteran's bilateral status-post inguinal hernia 
repairs with draining sinus also includes healed scars, the 
Board has considered whether a separate, compensable rating 
would be warranted for one or both of the scars.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (Impairments associated with 
a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is also warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 Diagnostic Code 7804.  
Scars may also be evaluated for limitation of functioning of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The evidence of record indicates that the surgical scars 
relating to the service-connected hernia repairs have healed.  
Although the veteran has had recurrent infections with 
drainage in the past, the surgical scars themselves have not 
been described as poorly nourished with repeated ulceration.  
Moreover, it was noted at the most recent VA examination that 
the veteran had well-healed scars without evidence of 
increased warmth, fluctuance, drainage or abscess formation.  
He also had bilateral inguinal canals that did not have any 
fluctuance, drainage, significant skin lesion, increased 
warmth or mass.  Although tenderness in the groin area has 
been noted on occasion, for example, in the April 1997 VA 
examination report, the surgical scars themselves have not 
been described as tender or painful on objective 
demonstration.  Additionally, no functional impairment has 
been attributed to a surgical scar itself.  Consequently, the 
Board concludes that a separate, compensable evaluation for 
one or more surgical scars related to the bilateral inguinal 
hernia repairs is not supported by the record.

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of disability.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's bilateral 
status-post inguinal hernia repairs with draining sinus.  In 
this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his right inguinal hernia repair 
residuals or that such residuals have caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Further, the veteran has neither 
alleged nor does the record support such findings that his 
bilateral status post inguinal hernia repairs with draining 
sinus has caused him to lose time from work.  Hence, in the 
absence of evidence such factors, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 36-97.


ORDER

An increased rating for bilateral status-post inguinal hernia 
repairs with draining sinus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

